DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, and 12-14 of U.S. Patent No. 10,785,492 B2. (See Table 1.1 below).
Instant Application No. 17/539,741
Issued U.S. Patent No. 10,785,492 B2
Claim 1
A video coding method implemented in a scalable video coding system for decoding a current picture in a bitstream of coded pictures, the method comprising: 

(a) 	receiving a first coding layer carrying video with a base resolution; 
(b) 	receiving a second coding layer carrying video with an enhanced resolution having a higher resolution than the base resolution; 


(c) 	receiving location offset values signaled in a bitstream syntax at the picture level in said bitstream, the location offset values including: 

(i) 	a first location offset value specifying at least one of a horizontal offset or vertical offset between a sample in the current picture that is collocated with the top-left luma sample of a reference region of a decoded reference picture and a top-left luma sample of the current picture; 

(ii) 	a second location offset value specifying at least one of a horizontal offset or vertical offset between a sample in the current picture that is collocated with the bottom-right luma sample of a reference region of a decoded reference picture and a bottom-right sample of the current picture; 

(d) 	wherein the location offset values are signaled at the picture level for adaptability per picture, applying to all slices in the current picture for which they are signaled; 

(e) 	parsing the bitstream syntax to determine the location offset values applicable to all slices in the current picture for which they are signaled; 



(f)	 deriving an inter-layer reference picture from said decoded reference picture said derivation signaled in the bitstream on the picture level for deriving each of a plurality of sample values for inter-layer prediction of the inter-layer reference picture; and 



(g) 	deriving the current picture using the inter-layer picture.
Claim 10
A video coding method implemented in a scalable video coding system for deriving a current picture in a bitstream of coded pictures, the method comprising: 








receiving location offset values signaled in a bitstream syntax at the picture level in said bitstream, the location offset values including: 

a location offset value specifying at least one of a horizontal offset or vertical offset between a top-left luma sample of a reference region of a decoded reference picture and a top-left luma sample of said decoded reference picture, and 



a location offset value specifying at least one of a horizontal offset or vertical offset between a bottom-right luma sample of a reference region of the decoded reference picture and a bottom-right luma sample of said decoded reference picture, 


wherein the location offset values are signaled at the picture level for adaptability per picture, applying to all slices in the current picture for which they are signaled; 

parsing the bitstream syntax to determine the location offset values applicable to all slices in the current picture for which they are signaled, 
using said location offset values to determine a width and height of the reference region in the decoded reference picture; 

deriving an inter-layer reference picture from said decoded reference picture said derivation using the width and height of the reference region determined from said location offsets signaled in the bitstream on the picture level for deriving each of a plurality of sample values for inter-layer prediction of the inter-layer prediction picture; 

and deriving the current picture using the inter-layer prediction picture.
Claim 2
wherein the location offset values when present are signaled in a pps_multilayer_extension syntax.
Claim 2
wherein the location offset values when present are signaled in a pps_multilayer_extension syntax.
Claim 3
wherein a corresponding sample location in the first coding layer is computed for signaling in the bitstream based on a sample location in the second coding layer.
Claim 13
wherein a corresponding sample location in the first coding layer is computed for signaling in the bitstream based on a sample location in the second coding layer.
Claim 4
wherein a plurality of decoded reference pictures are used to derive the inter-layer reference picture.
Claim 12
wherein a plurality of decoded reference pictures are used to derive the inter-layer reference picture.
Claim 5
wherein at least one of the one or more additional reference pictures is a reference picture from the same coding layer as the current picture.
Claim 14
wherein at least one of the one or more additional reference pictures is a reference picture from the same coding layer as the current picture.

Table 1.1
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims receiving a first location offset value specifying at least one of a horizontal or vertical offset between a sample in the current picture that is collocated with the top-left luma sample of a reference region of a decoded reference picture and a top-left luma sample of the current picture, and a second location offset value specifying at least one of a horizontal offset or vertical offset between a sample in the current picture that is collocated with the bottom-right luma sample of a reference region of a decoded reference picture and a bottom-right sample of the current picture.
In comparison, issued patent  U.S. 10,785,492 B2 claims a location offset value specifying at least one of a horizontal offset or vertical offset between a top-left luma sample of a reference region of a decoded reference picture and a top-left luma sample of said decoded reference picture, and a location offset value specifying at least one of a horizontal offset or vertical offset between a bottom-right luma sample of a reference region of the decoded reference picture and a bottom-right luma sample of said decoded reference picture.  One of ordinary skill in the art would readily recognize that receiving an offset between a sample of a current picture collocated with a sample of a reference region of a decoded reference picture, and receiving an offset between a samples of a decoded reference picture would be attained by similar signaling of parameters.

Allowable Subject Matter
Claims 1-5 are indicated allowable for the same reasons as those indicated in the Notice of Allowance for US Application No. 14/727,827 if a Terminal Disclaimer is filed as outlined above in order to overcome the Double Patenting Rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140254679 A1			Ramasubramonian; Adarsh Krishnan et al.
US 20150195574 A1 			Yu; Yue et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486